internal_revenue_service p o box cincinnati oh release number release date date date legend x employer y number dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program for the benefit of eligible and qualified children of employees of x which is a privately held company with approximately y employees working in the united_states your purpose is to strengthen the communities where x operates and where its employees live and work to be eligible for a scholarship applicants must beage or younger be ahigh school senior high school graduate who currently is not enrolled in e e any educational program or a college university undergraduate student e have a parent who has been employed by x for at least one year letter catalog number 58264e be planning to attend an accredited 4-year 2-year or vocational school that e qualifies under sec_170 of the internal_revenue_code you will use the best methods for widely publicizing the scholarship program's existence among all employees for example you will send company-wide emails post relevant information on x’s internal website and display posters written materials at x’s work sites and not x are awarding the scholarships in addition all materials publicizing the scholarship program will make it clear you you will determine the value of each scholarship each year based on the amount of funds available and the other charitable programs you will be supporting for the year using the minimum distribution requirement rules of the internal_revenue_code as a guideline the scholarship program will be structured to provide one-year non-renewable educational scholarship awards you have not yet created the application form for the scholarship program however you expect to use x’s in-house legal counsel and if necessary outside legal counsel to create the application form in addition you intend to contract with an independent third- party administrator who will have an instrumental role in creating the application as well as administering and overseeing the scholarship program the third party administrator will also make all award decisions under the program on an objective and non-discriminatory basis by serving as the selection committee by reviewing the applications the selection committee will determine which applicants are the most qualified based on academic performance work experience extracurricular activities as well as responses to essays financial need is not a criterion but may be taken into consideration preference will also be given to applicants with a focus on degrees in stem science technology engineering or math business education food dairy science and engineering mechanical electrical you will comply with the guidelines set forth in revproc_76_47 1976_2_cb_670 in that the number of grants awarded under the scholarship program in any year to children of employees of x will not exceed of the number of employees’ children who i are eligible to receive a scholarship ii who applied for a scholarship and iii who were considered by the selection committee in selecting recipients of the scholarships or of the number of employees’ children who can be shown to be eligible for grants whether or not the children submitted an application in that year scholarships will be paid directly to the educational institutions where the students are enrolled further you intend to require the award recipient provide you with a report regarding the classes taken and the grades received in the class you represent that you will arrange to receive and review grantee reports monthly but no less than quarterly to ensure compliance with the purpose of the grant make tuition payments or payments for housing directly to the institution when possible distribute and ensure grant funds held by the grantee are used for their intended purposes investigate any perceived diversions of funds from their intended purposes and ensure such actions do not occur in the future and receive donations from a limited number of donors who are supportive of your program and provide appropriate documentation and reporting to donors letter catalog number 58264e you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children letter catalog number 58264e in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58264e we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
